Ingraham, J. (concurring):
I do not think that the letter of December 23, 1904, can be treated as giving to the plaintiff an independent cause of action. It ’ was simply a letter that the title had been examined; that a policy would be issued which should insure the plaintiff’s title to the prop erty with certain exceptions;' and the plaintiff’s subsequent acceptance of the policy of insurance issued by the company was an acceptance by the plaintiff of the obligation of the defendant which it assumed by its letter. I think, therefore, the liability of the defendant must depend upon the terms of the policy subse*864quently issued and accepted by tlie plaintiff, and that a recovery upon the first cause of action could not be sustained.
Upon the second cause of action I am inclined to agree with Mr. Justice Soott that a cause of action was stated, and that it was .error to- dismiss the complaint. I also agree with his statement as to the measure of damages. I, therefore, concur in the reversal of the judgment.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.